          Case 1:20-cr-00213-MKV Document 66 Filed 05/08/20 Page 1 of 1
SABRINA P. SHROFF                                                                 233 BROADWAY
      ATTORNEY AT LAW                                                  NEW YORK, NEW YORK 10007
                                                                        TELEPHONE: (646) 763-1490


                                                              May 7, 2020

BY ECF                                                                    USDC SDNY
                                                                          DOCUMENT
Honorable Mary Kay Vyskocil
                                                                          ELECTRONICALLY FILED
United States District Judge for the
                                                                          DOC #:
 Southern District of New York
                                                                          DATE FILED: 5/8/2020
500 Pearl Street, Courtroom 18-C
New York, NY 10007-1312

Re:     United States v. Ozuna 20 cr 213 (MKV)
        (Request to Modify Bail Conditions)

Dear Judge Vyskocil:

              With the consent of the government, I write to respectfully request that the Court
modify one of Mr. Oleaga’s bail conditions.

               The current bail conditions require Mr. Oleaga to have three financially
responsible co-signers execute a bond. He respectfully requests that the Court modify that
condition to require two (2) financially responsible co-signers. All other conditions would
remain the same.

               Mr. Oleaga already has two co-signers that the government has approved.

               I thank the Court for its continued attention to this matter.

                                                      Respectfully submitted,

                                                      /s/ Sabrina P. Shroff

cc: All Counsel



Mr. Oleaga's bail conditions are modified to require two financially responsible co-signers.
SO ORDERED:
                                                 Dated: May 8, 2020
_______________________________                         New York, NY
Mary Kay Vyskocil, U.S.D.J.
